            Case 1:19-cv-02014-ELH Document 49 Filed 08/06/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   ADRIAN R. SCOTT
     Plaintiff

       v.                                                Civil Action No. ELH-19-2014

   WILLIAM E. LORI et al.,
     Defendants



                                        MEMORANDUM

       Adrian Scott, the self-represented plaintiff, filed an employment discrimination suit on July

15, 2019, against defendants Associated Catholic Charities, Inc. (“Catholic Charities”); the

Archdiocese of Baltimore (“Archdiocese”); “Our Daily Bread Employer Center Fund, Inc.” 1

(“Daily Bread”) and five individuals: Archbishop William E. Lori, Penny Lewis, Patricia Bennett,

Mary Ann McCloskey, and Melissa Hafner. See ECF 1 (the “Complaint”); ECF 1-4 (“Scott

Affidavit”). Plaintiff, an African American male, alleges that he experienced discrimination and

retaliation on the basis of race, sex, age, and disability while employed by Catholic Charities from

September 2013 to April 2016.

       On July 22, 2019, the Court granted Mr. Scott leave to proceed in forma pauperis and

directed him to provide the Clerk with copies of the Complaint, completed summons, and U.S.

Marshal service forms. ECF 3. Plaintiff complied, and on August 22, 2019, U.S. Magistrate Judge

J. Mark Coulson directed the U.S. Marshal to effectuate service of process on defendants by

restricted delivery, certified mail. ECF 4.



       1
         In defendants’ motion to dismiss (ECF 15), they averred that “there is no legal entity
named Our Daily Bread Employment Center.” Id. at 2 n.1. They claimed that “Our Daily Bread
Employment Center Fund, Inc. is a corporate entity that was formed in order to solicit donations
for Our Daily Bread, which is a program operated by the Associated Catholic Charities, Inc.” Id.
                                                 1
           Case 1:19-cv-02014-ELH Document 49 Filed 08/06/20 Page 2 of 6



       Summons were executed on September 5, 2019, as to Archbishop Lori, the Archdiocese,

Catholic Charities, Daily Bread, and Ms. McCloskey. ECF 8. However, summons were returned

unexecuted as to Ms. Lewis (ECF 10), Ms. Bennett (ECF 11), and Ms. Hafner (ECF 12).

       On October 4, 2019, Archbishop Lori, Catholic Charities, Daily Bread, and Ms.

McCloskey jointly moved, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the Complaint or, in the

alternative, for plaintiff to submit a more definite statement under Rule 12(e). ECF 15. 2 In

response, on November 20, 2019, plaintiff filed a “More Definite Statement” (ECF 21), which the

Court construed as an Amended Complaint. ECF 23; ECF 31.

       In the Amended Complaint (ECF 21), Mr. Scott asserted claims under Maryland law as

well as a host of federal statutes, including Title VII of the Civil Rights Act of 1964 (“Title VII”),

as amended, 42 U.S.C. § 2000e et seq.; the Age Discrimination in Employment Act of 1967

(“ADEA”), as amended, 29 U.S.C. § 621, et seq.; the Americans with Disabilities Act of 1990

(“ADA”), as amended, 42 U.S.C. § 12101 et seq.; 42 U.S.C. §§ 1981 and 1983; the Family Medical

Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq.; and violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq.

       Thereafter, on December 19, 2019, several of the defendants again moved to dismiss

plaintiff’s suit under Rule 12(b)(6). ECF 24 (the “Motion to Dismiss”). In a Memorandum

Opinion (ECF 38) and Order (ECF 39) of July 8, 2020, I granted the Motion to Dismiss in part and

denied it in part. As is relevant here, I dismissed plaintiff’s FLSA, FMLA, and § 1983 claims,

with prejudice, because they were untimely.       ECF 38 at 24-25. Further, I dismissed, without

prejudice, plaintiff’s claims arising under the ADEA, ADA, and Title VII to the extent that they




       2
          Initially, the Archdiocese did not respond to the suit. However, without an explanation
for its earlier failure to respond, the Archdiocese recently moved to dismiss. ECF 43.
                                                  2
          Case 1:19-cv-02014-ELH Document 49 Filed 08/06/20 Page 3 of 6



were lodged against Catholic Charities and Daily Bread, because plaintiff had not plausibly alleged

discrimination on the basis of age, disability, race, or sex. See id. at 26, 30, 33, 44. Because the

Amended Complaint did not plausibly allege race discrimination, plaintiff’s § 1981 claim was also

subject to dismissal. Id. at 42. In addition, I dismissed plaintiff’s ADEA, ADA, and Title VII

claims lodged against Archbishop Lori and Ms. McCloskey, with prejudice, explaining that these

statutes do not provide a cause of action to sue a supervisor in his or her individual capacity. See

id. at 27, 30-31, 32.

        However, I concluded that plaintiff stated a Title VII retaliation claim against Catholic

Charities. Id. at 42. That was so, I explained, because Mr. Scott plausibly alleged that within days

of filing a complaint with the Maryland Commission on Civil Rights, defendants placed him on a

performance improvement plan, which then served as the basis for his termination. Id. at 41-42.

        With respect to Ms. Bennett, Ms. Lewis, and Ms. Hafner, I observed that the docket did

not indicate that plaintiff had effected service of process on these defendants in a timely manner,

as required by Fed. R. Civ. P. 4(m). ECF 38 at 45. Therefore, pursuant to Local Rule 103.8, I

directed plaintiff to show cause by July 24, 2020, as to why the claims against these defendants

should not be dismissed, without prejudice, for failure to effect service of process. ECF 39 at 2.

        On July 24, 2020, plaintiff filed a “Response To Show Cause And Motion For Court Order

For Alternate Service.” ECF 47. On August 3, 2020, the Court received an identical copy of the

motion, which I shall treat as the operative submission. ECF 48 (the “Motion”). The Motion is

supported by five exhibits. ECF 48-1 to ECF 48-5.

        According to plaintiff, he has “conducted reasonable research to secure . . . verifiable

current addresses” for Ms. Bennett, Ms. Lewis, and Ms. Hafner. ECF 48, ¶ 2. Mr. Scott avers that

he emailed these defendants on July 21, 2019, asking them to verify their physical address, but



                                                 3
          Case 1:19-cv-02014-ELH Document 49 Filed 08/06/20 Page 4 of 6



none responded. Id. ¶ 1; see ECF 48-1 (7/21/2019 email). Further, when the summons were

returned unexecuted, plaintiff claims that he contacted defendants through Facebook and Linkedin.

ECF 48, ¶ 5; see ECF 48-5 (Linkedin messages). However, according to plaintiff, Ms. Bennett

and Ms. Lewis did not respond, and Ms. Hafner told him not to contact her again. Id. Plaintiff

also accuses Ms. Bennett, Ms. Lewis, and Ms. Hafner of having “evaded” service of process,

claiming that they refused to accept receipt of the summons and Complaint. Id. ¶ 4; see id. ¶ 5

(asserting that defendants have endeavored to “avoid service”).

       Accordingly, Mr. Scott requests that the Court permit him to serve defendants by “(1)

posting a copy of the complaint and summons at the defendant’s last known address; and (2)

mailing a copy of the complaint and summons to the defendants via first-class to their last known

addresses.” Id. at 6.

       No hearing is required to resolve the Motion. See Local Rule 105.2. For the reasons that

follow, I shall deny ECF 47 as moot because it is duplicative of ECF 48. And, I shall deny ECF

48.

       Under Maryland Rule 3-121(a), service of process may be accomplished through one of

three methods: (1) personal service upon the defendant; (2) service on an individual of suitable age

who lives at the defendant’s residence; or (3) service via restricted, certified mail. However,

Maryland Rule 3-121(b) provides that where the plaintiff has offered “proof” that the “defendant

has acted to evade service,” then the court “may order that service be made by mailing a copy of

the summons, complaint, and all other papers filed with it to the defendant at the defendant's last

known residence and delivering a copy of each to a person of suitable age and discretion at the

place of business of the defendant.” In addition, a court may order service by “any other means of




                                                 4
          Case 1:19-cv-02014-ELH Document 49 Filed 08/06/20 Page 5 of 6



service that it deems appropriate in the circumstances and reasonably calculated to give actual

notice.” Md. Rule 2-121(c).

       In Lohman v. Lohman, 331 Md. 113, 626 A.2d 384, (1993), the Maryland Court of Appeals

acknowledged that evasion of service of process “‘is not always easy to show.’” Id. 331 Md. at

132 n.9, 626 A.2d at 394 n.9 (citation omitted). However, the Lohman Court also opined that

evading service “‘requires proof of affirmative acts to evade service of process, and the inability

to serve, without more, is insufficient.’” For instance, alternative service may be appropriate, the

Court observed, where the defendant slammed the door on the process server or refused to accept

the summons and complaint. Id.

       Plaintiff has not established that Ms. Bennett, Ms. Lewis, or Ms. Hafner have taken

affirmative steps to evade service. Rather, Mr. Scott complains that defendants have not aided his

efforts to serve them by providing him with their current addresses. And, none of the exhibits that

plaintiff appended to his Motion indicate that defendants have refused to accept the summons and

complaint sent via restricted, certified mail. Therefore, the Court finds no reason to permit plaintiff

to serve defendants through alternative methods of service.

       Nevertheless, I will afford Mr. Scott an additional opportunity to effect service of process

on Ms. Bennett, Ms. Lewis, and Ms. Hafner, pursuant to Rule 3-121(a). Accordingly, by August

28, 2020, plaintiff shall provide the service copies of the Amended Complaint (ECF 21), summons,

and complete Marshal forms to the Clerk. Once the Clerk receives the necessary forms, the Clerk

and the U.S. Marshal are directed to take all necessary steps to effectuate service of process on

each defendant. The Court cautions that failure to comply may result in dismissal of Mr. Scott’s

claims against Ms. Lewis, Ms. Bennett, and Ms. Hafner, without prejudice.




                                                  5
         Case 1:19-cv-02014-ELH Document 49 Filed 08/06/20 Page 6 of 6



       Finally, I pause to note that in my Memorandum Opinion of July 8, 2020, I determined that

the Amended Complaint stated a claim only for retaliation under Title VII. And, I explained that

Title VII provides a cause of action against an employer; it does not allow a plaintiff to sue a

supervisor or coworker. For that reason, I dismissed, with prejudice, Mr. Scott’s Title VII claims

as to those individual defendants who had been served.

       An Order follows, consistent with this Memorandum.


Date: August 6, 2020                                               /s/
                                                            Ellen L. Hollander
                                                            United States District Judge




                                                6
